Citation Nr: 0925172	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected hallux valgus of the right great toe (right 
foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from September 1977 to 
April 1982.  

In April 2008, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a left ulnar nerve 
disorder, denied entitlement to an extension of a temporary 
total disability evaluation under 38 C.F.R. § 4.30 beyond 
March 31, 2004, based on a need for convalescence following 
right foot surgery, and remanded the issue of entitlement to 
an evaluation in excess of 20 percent for service-connected 
hallux valgus of the right great toe to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas for 
additional development.  


FINDING OF FACT

The Veteran's right foot disability more nearly approximates 
severe residuals of a foot injury.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for right foot 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5281-5284 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2003, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased rating.  Additional 
VCAA letters were sent in March and June 2004.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also advised in the March 
2006 letter that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disability has on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
a report of VA examination conducted in August 2008.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his February 2008 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran is currently assigned a rating of 20 percent for 
service-connected right foot disability under Diagnostic 
Codes 5281-5284.  He contends that this disability is more 
severe than currently evaluated.  Based on the evidence on 
file, the Board finds that the service-connected 
symptomatology more nearly approximates a rating of 30 
percent under Diagnostic Code 5284.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries.  Foot injuries that are moderate warrant a 10 
percent disability rating.  If moderately severe, a 20 
percent disability rating is appropriate.  If the foot injury 
is severe, a maximum 30 percent disability rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
Diagnostic Code 5284 may involve limitation of motion and 
therefore requires consideration under sections 4.40 and 
4.45.  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A July 2004 statement from the Veteran's ex-wife discussed 
the difficulties at work and in the Veteran's daily life that 
he had due to his right foot disability.

According to a July 2004 VA examination report, the Veteran 
was not employed.  His right great toe was noted to be fused 
and without movement.  He used a cane to walk and could only 
walk approximately 20 yards at a time.  There was no evidence 
of abnormal weight bearing.  The impression was acquired 
hallux valgus of the right great toe, status-post repair in 
January 2004 with continued bone pain, marked disability with 
progression; and callus of the right great toe on the ventral 
and lateral aspect, painful to palpation, with associated 
moderate disability.

VA treatment records through July 2005 reveal continued 
treatment for the Veteran's service-connected right foot 
disability.  It was noted in August 2004 that there was 
exquisite tenderness to palpation on the top of the great 
toe.  X-rays of the right foot revealed near fusion of the 
first metatarsophalangeal joint with good alignment.
The Veteran complained on VA examination in May 2006 of 
constant right foot pain that interfered with walking.  He 
used a cane for his foot and back disabilities.  He limped 
when he walked.  There were no flare ups, incoordination, 
instability, fatigability, or lack of endurance.  The right 
metatarsophalangeal joint was fixed and tender to palpation.  
He had a tender 2 cm callus under the right great toe.  The 
impressions were hallux rigidus of the right big toe, 
surgical fusion of the metatarsophalangeal joint, chronic 
pain of the right foot, and pes planus.

The Veteran testified at a personal hearing in February 2008 
that he has great difficulty with any function that involved 
his right foot, that he has to drag his right foot because of 
the disability, and that he has calluses under the right 
foot. 

It was noted on VA examination in August 2008 that the 
Veteran had a limping gait and used a cane to ambulate.  He 
complained of constant "excruciating pain" without weakness 
or fatigability.  Medication and shoe inserts were of no 
benefit.  He was unable to work secondary to pain in a number 
of areas, including the right foot.  His right foot 
disability affected his activities of daily living because he 
took longer to do things.  

On physical examination of the right foot in August 2008, 
there was painful motion of the interphalangeal joint with 
flexion from 0-5 degrees and extension to neutral.  There was 
no motion in the metatarsophalangeal joint of the right great 
toe.  A large callus over the plantar aspect of the great toe 
was reported at the interphalangeal joint.  There was 
abnormal wear of both shoes, particularly on the left, with 
lateral wearing of the soles.  The Veteran had instantaneous 
functional limitations when standing and walking, as he had 
pain immediately with these maneuvers.  

The impression in August 2008 was complete arthrodesis of the 
metatarsophalangeal joint now with lateral drift of the 
interphalangeal joint and distal phalanx with callus 
formation and abnormal wear pattern of the shoes.  According 
to the examiner, the Veteran's service-connected right foot 
disability was moderately severe but could develop into a 
severe condition without proper care, due to the lateral 
drifting of the distal phalanx and the stresses applied to 
the distal phalanx due to fusion of the metatarsophalangeal 
joint and his ill-fitting footwear.  

In determining the appropriate rating for the Veteran's 
service-connected right foot disability, the Board notes that 
the veteran complained in August 2008 of constant 
"excruciating" right foot pain, including when standing or 
walking; and it was noted in August 2004 that the right foot 
was "exquisitely" tender to palpation on top of the great 
toe.  Additionally, the diagnoses in July 2004 included a 
notation of marked disability with progression.  Although the 
VA examiner in August 2008 concluded that there was 
moderately severe impairment of the right foot, this examiner 
reported instantaneous functional limitations when the 
Veteran stood or walked, as the Veteran had pain immediately 
with these maneuvers.  Moreover, the Veteran limped, had 
abnormal wear of the shoes, and had a large callus.  Based on 
the above evidence as a whole, the Board finds that the 
relevant symptomatology more nearly approximates severe 
residuals of a foot injury under Diagnostic Code 5284, 
warranting a 30 percent rating.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

However, where, as in this case, a musculoskeletal disability 
is currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the 30 percent rating granted in this 
decision is the maximum schedular rating for disability 
involving only one foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284.  A rating in excess of that currently 
assigned for the disability at issue may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  In this case, the Board 
concludes that referral of this issue for consideration of an 
extraschedular rating is not warranted for the veteran's 
service-connected right foot disability.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.).

There is no evidence that the veteran's right foot disability 
has presented such an unusual or exceptional disability 
picture at any time since the grant of service connection so 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to take such factors as unemployability 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2008).

The Board finds that the schedular evaluation granted in this 
case is not inadequate.  As noted above, the VA examiner 
considered the Veteran's right foot impairment as moderately 
severe in August 2008, and it was noted at that time that the 
Veteran was unable to work secondary to pain in a number of 
areas, including the right foot.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
There is no evidence of record to indicate that the Veteran 
has required frequent hospitalization for his right foot 
disability.  Moreover, there is no evidence of record that 
would render impractical the application of the regular 
schedular standards.  



ORDER

An evaluation of 30 percent for the service-connected right 
foot disability is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


